306 S.W.3d 210 (2010)
Phillip Dean SCHAFER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70514.
Missouri Court of Appeals, Western District.
March 30, 2010.
Nancy A. McKerrow, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.


*211 Order
PER CURIAM.
Phillip Dean Schafer ("Schafer") appeals the denial of his Rule 24.035 motion for post-conviction relief. Schafer's motion challenged his guilty plea to two counts of forgery. On appeal, Schafer claims that his plea counsel was ineffective for failing to investigate the need for handwriting analysis to prove that a Lynn Huffman wrote the checks Schafer pled guilty to passing and that the motion court judge erred in failing to recuse himself sua sponte from hearing evidence on Schafer's motion.
Affirmed. Rule 84.16(b).